Case 6:21-cv-01990-RRS-CBW Document 1 Filed 07/12/21 Page 1 of 8 PageID #: 1


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


  SHANNON CELESTINE,                              Civil Case Number:

                         Plaintiff,


                    -against-
                                                  CIVIL ACTION COMPLAINT



  ABILITY RECOVERY SERVICES LLC,

                         Defendant.

        Plaintiff SHANNON CELESTINE (hereinafter, “Plaintiff”), a Louisiana resident, brings

 this action complaint by and through the undersigned attorneys, against Defendant ABILITY

 RECOVERY SERVICES LLC (hereinafter “Defendant”), based upon information and belief of

 Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based

 upon Plaintiff’s personal knowledge.

                     INTRODUCTION/PRELIMINARY STATEMENT

    1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use

        of abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15

        U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt collection

        practices contribute to the number of personal bankruptcies, to material instability, to the

        loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that

        “existing laws . . . [we]re inadequate to protect consumers,” and that “the effective

        collection of debts” does not require “misrepresentation or other abusive debt collection

        practices.” 15 U.S.C. §§ 1692(b) & (c).

    2. Congress explained that the purpose of the Act was not only to eliminate abusive debt
Case 6:21-cv-01990-RRS-CBW Document 1 Filed 07/12/21 Page 2 of 8 PageID #: 2
        collection practices, but also to “ensure that those debt collectors who refrain from using

         abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e).

         After determining that the existing consumer protection laws were inadequate, id. §

         1692(b), Congress gave consumers a private cause of action against debt collectors who

         fail to comply with the Act. Id. § 1692k.

     3. The rights and obligations established by section 15 U.S.C. § 1692g were considered by

         the Senate at the time of passage of the FDCPA to be a “significant feature” of the Act.

         See S. Rep. No. 382, 95th Cong., 1st Sess. 4, at 4, reprinted in 1977 U.S.C.C.A.N. 1695,

         1696.

                                        JURISDICTION AND VENUE

     4. The Court has jurisdiction over this action under 28 U.S.C. § 1331, 15 U.S.C. § 1692 et

         seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over the

         state law claims in this action pursuant to 28 U.S.C. § 1367(a).

     5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                        NATURE OF THE ACTION

     6. Plaintiff brings this action seeking redress for Defendant’s actions of using false,

         deceptive and misleading representation or means in connection with the collection of

         an alleged debt.

     7. Defendant's actions violated § 1692 et seq. of Title 15 of the United States Code,

         commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”) which

         prohibits debt collectors from engaging in false, deceptive or misleading practices.

     8. Plaintiff is seeking damages, and declaratory and injunctive relief.

                                               PARTIES

     9. Plaintiff is a natural person and a resident of the State of Louisiana, Lafayette Parish, and

         is a “Consumer” as defined by 15 U.S.C. §1692(a)(3).

     10. Defendant is a collection agency with its principal office located at 18 Pierce Street,

         Kingston, Pennsylvania 18704.
Case 6:21-cv-01990-RRS-CBW Document 1 Filed 07/12/21 Page 3 of 8 PageID #: 3




    11. Upon information and belief, Defendant is a company that uses the mail, telephone, or

       facsimile in a business the principal purpose of which is the collection of debts, or that

       regularly collects or attempts to collect debts alleged to be due another.

    12. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

       1692a(6).

                                   ALLEGATIONS OF FACT

    13. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

       above herein with the same force and effect as if the same were set forth at length

       herein.

    14. Some time prior to March 23, 2021, an obligation was allegedly incurred to PENN

       FOSTER.

    15. The alleged PENN FOSTER obligation arose out of a transaction in which medical

       services, which are the subject of the transaction, are primarily for personal or family

       purposes.

    16. The alleged PENN FOSTER obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

    17. PENN FOSTER is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

    18. Defendant contends that the PENN FOSTER debt is past due.

    19. Defendant is a company that uses mail, telephone or facsimile in a business the principal

       purpose of which is the collection of debts, or that regularly collects or attempts to collect

       debts incurred or alleged to have been incurred for personal, family or household

       purposes on behalf of creditors.

    20. PENN FOSTER directly or through an intermediary contracted the Defendant to

       collect the alleged debt.
Case 6:21-cv-01990-RRS-CBW Document 1 Filed 07/12/21 Page 4 of 8 PageID #: 4




    21. Sometime in March of 2021, Plaintiff noticed a collection account on her credit

       reports.

    22. On or about March 23, 2021, Plaintiff sent a letter to Defendant disputing and refusing

       to pay the alleged debt; and requesting that Defendant cease all forms of

       communication with her.

    23. On or about April 1, 2021, Plaintiff received a collection letter from the Defendant in

       response to her dispute/cease and desist letter, attempting to collect the alleged PENN

       FOSTER debt. See Exhibit A.

    24. The April 1, 2021 letter from Defendant was a “communication” as defined by 15

       U.S.C. §1692a(2).

    25. Pursuant to the FDCPA, if a consumer notifies a debt collector in writing that the

       consumer wishes the debt collector to cease further communication with the consumer,

       the debt collector shall not communicate further with the consumer with respect to such

       debt, except (1) to advise the consumer that the debt collector’s further efforts are being

       terminated; (2) to notify the consumer that the debt collector or creditor may invoke

       specified remedies which are ordinarily invoked by such debt collector or creditor; or

       (3) where applicable, to notify the consumer that the debt collector or creditor intends to

       invoke a specified remedy.

    26. Despite being aware that Defendant was prohibited from contacting the Plaintiff by any

       means in connection with the collection of the alleged debt, Defendant proceeded to

       mail the Plaintiff a collection letter in connection with the collection of the alleged debt.

    27. On or about May 25, 2021, Plaintiff checked her credit reports and found that the

       account she disputed in writing to Defendant for the alleged PENN FOSTER debt had
Case 6:21-cv-01990-RRS-CBW Document 1 Filed 07/12/21 Page 5 of 8 PageID #: 5




       not been marked as “disputed” on her TransUnion credit report.

    28. Pursuant to the FDCPA, a debt collector may not use any false, deceptive, or

       misleading representation or means in connection with the collection of any debt.

    29. Failure to communicate that a disputed debt is disputed is a violation of the FDCPA.

    30. The acts and omissions of Defendant described above injured Plaintiff in a

       particularized way, in that Defendant was obligated by the FDCPA to supply non-

       misleading information regarding Plaintiff.

    31. Defendant further caused Plaintiff harm by sending the Plaintiff a collection letter in

       connection with the collection of the alleged debt when Defendant was fully aware

       that Plaintiff made a request in writing to Defendant asking them not to contact her

       in connection with the collection of the alleged debt.

    32. Defendant could have taken the steps necessary to bring its actions within

       compliance with the FDCPA but neglected to do so and failed to adequately review

       its actions to ensure compliance with the law.


                                            COUNT I

        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692e et seq.

    33. Plaintiff repeats, reiterates and incorporates the allegations contained in

       paragraphs above herein with the same force and effect as if the same were set

       forth at length herein.

    34. Defendant's debt collection efforts attempted and/or directed towards the

       Plaintiff violated various provisions of the FDCPA, including but not limited to

       15 U.S.C. § 1692e.
Case 6:21-cv-01990-RRS-CBW Document 1 Filed 07/12/21 Page 6 of 8 PageID #: 6




    35. Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false,

       misleading and/or deceptive means to collect or attempt to collect any debt or

       to obtain information concerning a consumer.

    36. The Defendant violated said section in its letter to thePlaintiff by:

           a. Using false, deceptive, and misleading representations or means in

                 connection with the collection of a debt;

           b. Failing to communicate that a disputed debt is disputed in violation of

                 1692e(8);

            c. Making a false representation or using deceptive means to collect a debt in
               violation of 1692e(10).

    37. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

       conduct violated Section 1692e et seq.of the FDCPA, statutory damages, costs and

       attorneys' fees.

                                            COUNT II

             VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692c et seq.

    38. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

       above herein with the same force and effect as if the same were set forth at length

       herein.

    39. Defendant’s debt collection efforts attempted and/or directed towards the

       Plaintiff violated various provisions of the FDCPA, including but not limited to

       15 U.S.C. § 1692c.

    40. The Defendant violated said section by:
Case 6:21-cv-01990-RRS-CBW Document 1 Filed 07/12/21 Page 7 of 8 PageID #: 7




        (a)    Communicating with a consumer in connection with the collection of a

               debt without prior consent of the consumer or the express permission of

               a court of competent jurisdiction in violation of § 1692c(a).

        (b)    Communicating with a consumer in connection with the collection of a

               debt at a time or place known to be inconvenient to the consumer in

               violation of § 1692c(a)(1).

    41. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

        conduct violated Section 1692c et seq. of the FDCPA, actual damages, statutory

        damages, costs and attorneys' fees.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

        (a)    Awarding Plaintiff statutory damages;

        (b)    Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

               and expenses;

        (c)    Awarding pre-judgment interest and post-judgment interest; and

        (d)    Awarding Plaintiff such other and further relief as this Court may deem

               just and proper.


 Dated: July 12, 2021

                                     By:      Jonathan F. Raburn
                                              Jonathan F. Raburn, Esq.
                                              McCarty & Raburn,
                                              A Consumer Law Firm PLLC
                                              2931 Ridge Road, Suite 101 #504
                                              Rockwall, TX 75032
                                              Phone: (225) 412-2777
                                              Email: jonathan@geauxlaw.com
Case 6:21-cv-01990-RRS-CBW Document 1 Filed 07/12/21 Page 8 of 8 PageID #: 8




                                    /s/ Yitzchak Zelman
                                    Yitzchak Zelman, Esq.
                                    MARCUS ZELMAN, LLC
                                    701 Cookman Avenue, Suite 300
                                    Asbury Park, New Jersey 07712
                                    Phone: (732) 695-3282
                                    Email: yzelman@marcuszelman.com
                                    PRO HAC VICE MOTION TO BE FILED
                                    Attorneys for Plaintiff
                                    Shannon Celestine
